DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7-8, 11-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry et al. (US 2009/0292903).
Regarding claims 1 and 14, Henry et al. disclose a machine characterization device for determining one or more hardware specification parameters of a computing device, said computing device comprising one or more processors, each processor being configured to execute one or more instructions, ([0023]: “The microprocessor is configured to execute non-secure application programs and a secure application programs ... '') wherein the machine characterization device comprises: 
- a storage unit configured to store at least one machine characterization instruction and at least two machine configurations, ([0023]: "the non­secure application programs are accessed from a system memory. …” , [0045]: “ One or more secure application programs, comprising instructions from the host architecture instruction set, retrieved from system memory... “); 
a machine characterization instruction being an instruction associated 
with a timer for measuring the time of execution of said machine characterization instruction, ([0023]: “The microprocessor is configured to execute non-secure application programs and a secure application program ... The microprocessor has a plurality of timers which are visible and accessible only by the secure application program when executing in a secure execution mode ... “; [0045]: “ One or more secure application programs, comprising instructions from the host architecture instruction set ... "; [0066]: " ... The SEM timers 309 are a plurality of timers which are visible and accessible only by applications which are executing in the secure mode 202... ") 
a machine configuration comprising a sequence of two or more machine configuration instructions defining an order of execution of the one or more instructions by said each processor, ([0023]: " ... The microprocessor is configured to execute non-secure application programs and a secure application program ... ") and - a processing unit configured to: 
determine, in association with each machine characterization instruction executed by said one or more processors, a set of timing measurements measuring, using said timer, the time of execution of said machine characterization instruction; ([0105]: " ... The secure time stamp counter 507 is configured to count the number of cycles of signal CORE CLK when secure code is executing ... "; claims 3 and 4);
determine a machine signature from the sets of timing measurements associated with at least one machine characterization instruction executed by said one or more processors using each of said at least two machine configurations, (claims 5 and 6: " ... ratio machine specific register is written by said secure application program to establish a maximum ratio between the values of said normal time stamp counter and said secure time stamp counter ... wherein said ratio is indicative of the number of times said secure application program has been called ... "; REMARK: the ratio of machine is a machine signature since it determined from the timing measurements associated with executing either a secure application program, i.e. secure time stamp counter, and non-secure application program, i.e. normal time stamp counter.); and
determine said one or more hardware specification parameters depending on said machine signature. ([0105]: " ... If the ratio is exceeded, thereby indicating that the secure code has been called more that a prescribed number of times, then the secure time stamp counter 507 reports this event via bus TAMPER... "; [0112] : " ... The watchdog manager 511 dynamically monitors the physical and operating environment of the microprocessor by noting and evaluating the data communicated over buses NOBOOT, TAMPER, and DESTRUCT. .. Certain conditions result in assertion of signal CLASS1 ... "; REMARK: the characterization parameters CLASS1 is determined as a result of the ratio, i.e. machine signature) 
Regarding claim 3,  Henry et al. disclose wherein the computing device further comprises a main memory and at least one processor cache, said main memory and said at least one processor cache being configured to store data and/or instructions, a machine characterization instruction being chosen in a group consisting in a data cache read instruction for reading data from said at least one processor cache, an instruction cache read instruction for reading one or more instructions from said at least one processor cache, a data cache write instruction for writing data on said at least one processor cache, a cache suppress instruction for suppressing at least a part of data and/or instructions stored in said at least one processor cache, and a main memory write instruction for writing data on said main memory( [0023] and [0044]-[0049] and figure 3). 
Regarding claims 4 and 8,  Henry et al. disclose wherein said main memory is a dynamic random access memory, a machine characterization instruction being an instruction that provides a minimum memory refresh period, a memory refresh operation consisting in reading information from at least a part of the main memory and rewriting the read information to said at least a part of main memory without modification of said information, a memory refresh period representing a time period between each two memory refresh operations, wherein a main memory type is chosen in a group consisting in volatile memories and non-volatile memories, volatile memories comprising a random access memory ([0023] and [0044]-[0049]).
Regarding claim 7,  Henry et al. disclose a hardware specification parameter is chosen in a group consisting in a cache memory type, a number of cache levels, a cache memory size (e.g. para. [0067]-[0070]).
Regarding claim 10,  Henry et al. disclose wherein the processing unit is configured to determine said one or more hardware specification parameters (online) depending on said machine signature with respect to a set of predefined machines signatures (previously determined offline), each predefined machine signature being associated with one or more predefined hardware specification parameters (see [0105]: " ... maximum ratio ... "). 
Regarding claim 11,  Henry et al. disclose wherein the processing unit is configured to determine said one or more hardware specification parameters periodically or at specific time from hardware specification parameters previously determined during a machine learning phase from the execution of at least one machine characterization instruction for at least two machine configurations ( see [0105]: " ... The secure time stamp counter 507 is configured to count the number of cycles of signal CORE CLK when secure code is executing ... "). 
Regarding claim 12,  Henry et al. disclose wherein the machine characterization device is implemented within the computing device (see [0095]: " ... The watchdog logic 500 moreover includes a secure time stamp counter 507 that is coupled to a normal time stamp counter 508, signal CORE CLK and a ratio machine specific register (MSR) ... ". 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 2009/0292903) in view of Kawachiya et al. (US 2008/0104595 A1).
Regarding claim 2,  Henry et al.  fail to disclose a machine configuration instruction is chosen in a group consisting in memory barriers instructions and serialization instructions, a memory barrier instruction being one of a load barrier instruction or a store barrier instruction or a full barrier.
Kawachiya et al. teach a machine configuration instruction is chosen in a group consisting in memory barriers instructions, a memory barrier instruction being one of a load barrier instruction or a store barrier instruction or a full barrier (para. [0075]-[0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate memory barriers instructions, a memory barrier instruction being one of a load barrier instruction of Kawachiya et al. with the machine characterization device of Henry et al.  for the purposes of providing an improved system which executes mutual exclusion between multiple tasks (Kawachiya et al., para. [0007]).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 2009/0292903) in view of Oesterreicher et al. (US 2019/0042868 A1).
Regarding claim 13, Henry et al. fail to disclose the machine characterization device and the computing device are remote, the computing device being a cloud computing device hosted in a cloud computing platform.
Oesterreicher et al. teach the machine characterization device and the computing device are remote, the computing device being a cloud computing device hosted in a cloud computing platform (para. [0289]: “The computing device may comprise, but not be limited to, a desktop computer, laptop, a tablet, or mobile telecommunications device. Moreover, the platform 100 may be hosted on a centralized server, such as, for example, a cloud computing service.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the ineffective filing date of the claim invention to incorporate the machine characterization device and the computing device are remote, the computing device being a cloud computing device hosted in a cloud computing platform of Oesterreicher et al. with the machine characterization device of Henry et al.  for the purposes of providing systems, methods, techniques, and computer program products for estimating a Region Of Interest (ROI) corresponding to a plurality of content streams Oesterreicher et al., abstract).
Allowable Subject Matter
Claims 5-6, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, none of the prior art of record teaches or suggests wherein said processing unit is configured to determine said machine signature by: determining, in association with each of said at least one machine characterization instruction executed for each of said at least two machine configurations a mean value and a dispersion value, said mean value representing the mean of the set of timing measurements associated with said at least one machine characterization instruction, said dispersion value representing a statistical dispersion of said set of timing measurements; determining, in association with each of said at least one machine characterization instruction, a difference of means value and a difference of dispersions value, said difference of means value representing the difference between the mean values determined for said at least two machine configurations, said difference of dispersions value representing the difference between the dispersion values determined for said at least two machine configurations. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862